August 18, 2011 Via EDGAR Mr. Mark Webb Legal Branch Chief Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Re:Citizens South Banking Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 15, 2011 File No. 0-22971 Dear Mr. Webb: I am writing in response to the comment letter from the U.S. Securities and Exchange Commission to Citizens South Banking Corporation (the “Company”) dated August 4, 2011.We respectfully request an extension until August 25, 2011 to respond to the staff’s comments.Such an extension would permit additional time for review of the Company’s responses, both internally and by the Company’s external advisors. If you have any questions, please contact our attorney, Ned Quint, at (202) 274-2007. Sincerely, /s/ Gary F. Hoskins Gary F. Hoskins Executive Vice President and Chief Financial Officer Enclosures cc:Kim S. Price, President and Chief Executive Officer Ned Quint, Esq.
